Citation Nr: 1400342	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-30 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for coronary artery disease with myocardial infarction and coronary bypass surgery as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Florida Dept. of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to June 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge in August 2013; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran currently has hypertension, and a continuity of symptomatology of hypertension since service has been shown.

2. Competent medical evidence shows the Veteran's coronary artery disease is proximately due to his hypertension.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for hypertension have been met. 38 U.S.C.A. §§ 1110 , 1101(3), 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.304, 3.307, 3.309(a) (2013).

2. The criteria for entitlement to service connection for coronary artery disease with myocardial infarction and coronary bypass surgery have been met.  38 U.S.C.A. §§ 1131 , 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 2008 decision, the RO denied service connection for hypertension and coronary artery disease.  In July 2009, within one year of the date of the letter notifying the Veteran of the RO's decision, the Veteran submitted new and material evidence in the form of medical opinion letters from his private physicians.  Therefore, the new evidence is considered as having been filed in connection with his original claim.  See 38 C.F.R. § 3.156(b).

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including cardiovascular-renal disease, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In such cases, the disease is presumed to have had its onset in service even though there is no evidence of that disease during the period of service.   38 C.F.R. § 3.307(a). 

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  It is noted that in 38 C.F.R. § 3.309, the term cardiovascular-renal disease applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and that since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the one-year period following separation will be given the same benefit of service connection as any of the other chronic diseases listed in that Section.  

Where a chronic disease under 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker, 708 F.3d 1331.  See also 38 C.F.R. § 3.303(b). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).  History provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

Although the Veteran noted on his report of medical history at the time of his October 1971 induction examination that he had "high or low blood pressure," on examination, his blood pressure was recorded as 120/80 and hypertension was not noted.  Thus, the Veteran is presumed sound with respect to hypertension on his entrance into service.

There are no service treatment records reflecting treatment for or complaints of high blood pressure; however, on the Veteran's April 1975 discharge examination he is noted to have a blood pressure average of 158/84.  The examining doctor noted that the Veteran had a "10 year history of transiently elevated systolic blood pressure."

In written statements and in his August 2013 Board hearing the Veteran has consistently explained that he reported a history of high blood pressure because once when he was sick during elementary school a doctor told him he had high blood pressure.  He explained that his blood pressure went back to normal when he recovered from the illness.  He said the next time he was told he had high blood pressure was when he reported for his service discharge examination.  At that time, the Veteran reported his blood pressure was taken three times, including after he sat for a period, and was high all three times.  He said he was told to report back several days later to have his blood pressure taken again because he couldn't be discharged until his blood pressure was lower.  The Veteran recalled he was told his blood pressure was so high he wouldn't have been allowed to enlist.  When he returned, he said his blood pressure was taken twice more but remained too high so he was told to come back again another day.  He reported he returned a third time and again had his blood pressure taken twice but it remained too high so he was told to come back again.  On his third or fourth visit, the Veteran said he saw the doctor he had spoken to on his first visit.  He said the doctor told him he could be discharged if he said he had high blood pressure prior to his entry into service.  The Veteran said he agreed because he wanted to be discharged and he had had high blood pressure on that one occasion as a child.

The Veteran said he was not concerned about his high blood pressure when he first left service and did not seek treatment for it until after he joined the National Guard in October 1979 and was again told his blood pressure was high.  The Veteran's National Guard entrance examination shows he had blood pressure readings of 140/80 sitting, 140/80 recumbent, and 130/80 standing.  

The Veteran said he then sought treatment from a private physician who prescribed a diuretic to treat his hypertension.  The Veteran said he took the diuretic for two or three years until the doctor retired.  He testified that the doctor's records were no longer available.  

The Veteran said the next time he got medical treatment for hypertension was in 1991 when he had a heart attack.  Records from the Veteran's primary care physician show only three visits prior to the Veteran's heart attack with a blood pressure reading noted at only one of them, specifically, a reading of 152/80 in May 1988.

Private medical records reflect that in March 1991 the Veteran had an anterior wall myocardial infarction.  He was diagnosed with single vessel coronary artery disease.  He was prescribed medication, including those used to treat high blood pressure, and continued regular follow-up treatment.  In October 2000 he had a triple coronary artery bypass performed.  The evidence shows the Veteran has been treated for hypertension by his private doctors and later the VA, and he testified he continues to take prescribed medication for hypertension.

The Board finds that the Veteran is credible, and giving him the benefit of the doubt, he should be awarded service connection for hypertension.

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Under the VA Schedule for Rating Disabilities, the requirements for a 10 percent rating for hypertension are "diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control."  Id.

At the time of his discharge from service, the Veteran's "average" systolic reading was noted on his discharge examination as 158, suggesting readings both above and below the average.  No other in-service blood pressure readings are of evidence.  As there is no diagnosis of hypertension and only one averaged reading, even finding the Veteran's testimony that he had multiple high blood pressure readings taken, the Board cannot find that hypertension was shown in service.  The evidence also does not show that the Veteran's hypertension manifest to a compensable degree within one year of service as the Veteran himself testified he sought no treatment for hypertension during that time.  

However, the evidence does suggest manifestations of hypertension in service as evidenced by the Veteran's testimony regarding repetitive high blood pressure readings over the course of multiple days prior to his discharge and the 158/84 averaged reading recorded on his discharge physical.  However, as the evidence suggests that the diagnosis of chronicity may be questioned as high blood pressure was not shown on any other occasions during service, the Board finds that continuity of symptomatology is required under 3.303(b) to show a nexus between the Veteran's hypertension diagnosed after service and his high blood pressure readings on discharge, which demonstrate isolated findings of the disease entity in service.  

The Board finds such continuity of symptomatology exists.  The Board finds the Veteran's testimony credible that he had multiple high blood pressure readings prior to discharge and saw a doctor and was treated for hypertension beginning about five years after service.  Although as a lay person the Veteran cannot diagnose hypertension himself as it is not identifiable by observable symptoms, the Veteran is competent to report that he was diagnosed with and treated for hypertension in the early 1980s.  In addition, the available blood pressure readings since the Veteran's service, though infrequent in the 15 years after he left service, also suggest a continuity of hypertension symptoms as they show elevated blood pressure readings.  Finally, the medical records clearly show hypertension has been diagnosed and treated since the Veteran's 1991 heart attack.

Accordingly, the Board concludes that service connection for hypertension may be granted in this case based on continuity of symptomatology since service, which serves to prove that the Veteran's high blood pressure readings on discharge from service were manifestations of the chronic disease of hypertension.  38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1337-39.

The Board further finds that service connection for coronary artery disease with myocardial infarction and coronary bypass surgery is warranted as secondary to hypertension.

The Veteran's treating physician, Dr. S stated that uncontrolled hypertension can contribute to the development and progression of coronary artery disease.  He stated that had the Veteran's hypertension been properly diagnosed and treated in service, "it is more than likely his ensuing severe and extensive anterior wall myocardial infarction and subsequent left ventricular aneurysm in 1991 due to his coronary artery disease and subsequent three vessel coronary artery bypass graft surgery and defibrillator implantation could have been prevented."

Another of the Veteran's treating physicians, Dr. P, stated that "untreated hypertension is a leading cause of coronary artery disease and may have contributed to his development of his disease."

The Veteran further submitted medical literature listing high blood pressure among the risk factors for coronary artery disease and indicated he does not have any other risk factors.

Therefore, the Board finds that giving the Veteran the benefit of the doubt he should be awarded service connection for coronary artery disease secondary to hypertension.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for hypertension is granted.

Service connection for coronary artery disease with myocardial infarction and coronary bypass surgery is granted.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


